DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/10/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 03/10/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that Iglesias, however fails to teach, show, or suggest a control system in communication with valves and operable to regulate a residence time of algae slurry within the heat pipe based on solar irradiance, as now required by the claimed invention, the examiner disagrees. Claim limitation “a control system in communication with the one or more valves” was previously rejected (see rejection of claim 5) at page 7 in the Office action dated 12/8/2021. It is to be noted that Iglesias was not relied upon for this teaching. As disclosed in the previous Office Action, Clarke teaches a control system in communication with at least one of the one or more valves to regulate a residence time of the algae slurry within the heat exchanger (Paragraph [0313]). Claim limitation “a heat exchanger in fluid communication with the algae bioreactor and comprising a solar heater including a heat pipe” was previously rejected (see rejection of claim 11) at pages 9-10 in the office action dated 12/8/2021. As disclosed in the previous office action, Iglesias teaches a reactor system for creating hydrocarbons and fuel from algae (Abstract) wherein the heat exchanger is a solar heater comprising a heat pipe that receives the algae slurry (Page 12, Line 1-19).
Therefore, Clarke as modified by Goodall, Friesth and Iglesias teaches a control system in communication with at least one or more valves that is capable of regulating a residence time of the algae slurry within the heat pipe based on solar irradiance.
In addition, a recitation of the intended use (regulating a residence time of the algae slurry within the heat pipe based on solar irradiance) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP § 2114.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2011/0092726 A1) in view of Goodall et al. (WO 2008/130974 A2), herein referred to as Goodall and Friesth (US 2015/0143806), further in view of Iglesias (WO 2012/151447 A2).
Regarding claim 1, Clarke teaches a system (Abstract), comprising: an algae bioreactor (10) that contains an algae slurry (Paragraph [0101]; Paragraph [0113]); a heat exchanger (108) in fluid communication with the algae bioreactor (10) to receive the algae slurry from the algae bioreactor and heat and increase a pressure of the algae slurry (Paragraph [0173]); and a separator (116, 117) that receives the algae biomass from the flash vessel and separates oils from the algae biomass to generate a biofuel (Paragraph [0173]).
Clarke fails to explicitly describe an embodiment comprising one or more valves, or a flash vessel arranged at a discharge of the heat exchanger to flash the algae slurry and create steam and algae biomass. 
Goodall, however, teaches a system for producing biodiesel (Abstract) comprising one or more valves (Paragraph [0063]) and a flash vessel (504) in fluid communication with a discharge of the heat exchanger (508) to flash the algae slurry and create steam and algae biomass (Fig. 5; Paragraph [0057]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the valves and flash vessel configuration described by Goodall to preheat raw materials for the first step of the biodiesel process or flash evaporation (Goodall: Paragraph [0067]).
Clarke in view of Goodall fails to explicitly describe one or more valves and a flash vessel arranged at a discharge of the heat exchanger and operable to decrease a pressure of the algae slurry and simultaneously create steam to lyse algae cells of the algae slurry to generate algae biomass.
Friesth teaches a system comprising a microalgae bioreactor (Paragraph [0636-0637]). Friesth also teaches that When the plant is operating in steady state, feed water at the cold inlet thermal temperature flows, or is pumped, through the heat exchangers in the stages and warms up via regeneration. When it reaches the brine heater it already has nearly the maximum temperature. In the brine heater, an amount of additional thermal energy is added, After the brine heater, the water flows through valves back into the stages which have ever lower pressure and temperature. As it flows back through the stages the water is now called concentrate otherwise generally referred to as brine, to distinguish it from the inlet water. In fact at each stage, as the brine enters, its temperature is above the boiling point at the pressure of the stage, and a small fraction of the brine water boils ("flashes") to steam thereby reducing the temperature until equilibrium is reached. The resulting steam is a little hotter than the feed water in the heat exchanger. The steam cools and condenses against the heat exchanger tubes, thereby heating the feed water as described earlier in a regenerative fashion enhancing operational efficiency (Paragraph [0134]). 
In view of the above teaching, Friesth teaches that is well known in the art to provide one or more valves and a flash vessel downstream of and in fluid communication with a heat exchanger. While Friesth does not explicitly disclose that the one or more valves and a flash vessel are arranged at the discharge, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide one or more valves and a flash vessel at a discharge of the heat exchanger, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
As to “operable to decrease a pressure of the algae slurry and simultaneously create steam to lyse algae cells of the algae slurry to generate algae biomass” the device disclosed by Clarke, Goodall and Friesth is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Clarke, Goodall and Friesth is capable of providing the operating conditions as listed in the intended use section of the claim.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Lastly, Clarke teaches a parabolic mirror situated to reflect and redirect rays emanating from the sun toward a heat pipe to heat the algae slurry (Paragraph [0251]). However, Clarke fails to teach an embodiment wherein the heat exchanger is specifically a solar heater comprising a heat pipe.
 Iglesias, however, teaches a reactor system for creating hydrocarbons and fuel from algae (Abstract) wherein the heat exchanger is a solar heater comprising a heat pipe that receives the algae slurry (Page 12, Line 1-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the solar heater described by Iglesias to provide the necessary heat to the system without additional electrical components (Iglesias: Page 12, line 1-19).
Therefore, Clarke as modified by Goodall, Friesth and Iglesias teaches a control system in communication with at least one or more valves that is capable of regulating a residence time of the algae slurry within the heat pipe based on solar irradiance.
In addition, a recitation of the intended use (regulating a residence time of the algae slurry within the heat pipe based on solar irradiance) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP § 2114.
	Regarding claim 2, Clarke teaches the system as previously described, wherein the algae slurry comprises a concentration of 1-20 wt% algae (Paragraph [0310]).
	Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to optimize the concentration of algae within the slurry for the desired application and biofuel yield. 
Regarding claim 3, Clarke teaches the system as previously described, except a second separator that is operable to receive the algae slurry and increase the concentration of the algae to 1-10 wt% (Paragraph [0310]). 
Clarke fails to teach an embodiment wherein said second separator fluidly interposes the algae bioreactor and the heat exchanger. 
Iglesias, however, teaches a reactor system for creating hydrocarbons and fuel from algae (Abstract), further comprising a separator that fluidly interposes the algae bioreactor and the heat exchanger (Fig. 5; Page 28, lines 14-24).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include an additional separator described by Iglesias to ensure that all byproducts of the system can be properly separated and either stored or rerouted to be used in another part of the system (Iglesias: Page 31, line 25-Page 32, line 2).
Alternatively, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a second separator that fluidly interposes the algae bioreactor and the heat exchanger, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Regarding claim 4, Clarke teaches the system as previously described, further comprising a pump (111) that draws the algae slurry from the heat exchanger (108) (Fig. 10; Paragraph [0173]), but does not explicitly describe an embodiment comprising a pump in direct fluid communication with the inlet of the heat exchanger.
Goodall, however, teaches a system for producing biodiesel (Abstract) comprising a pump that conveys the algae slurry to the heat exchanger (Fig. 5; Paragraph [0067]).
 It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the component configuration described by Goodall to move the biomass through the system in the desired direction (Goodall: Paragraph [0067]).
Regarding claim 5, Clarke teaches the system as previously described, wherein the control system in communication with the pump to help regulate the residence time of the algae slurry within the heat exchanger (Paragraph [0313]).
Regarding claim 6, Clarke teaches the system as previously described, further comprising a mechanical shearing device fluidly coupled to the flash vessel and operable to assist in lysing algae cells of the algae slurry (Paragraph [0023]; Paragraph [0026]; Paragraph [0027; Clarke teaches the use of abrupt pressure changes to induce lysis of the microorganisms, and also teaches the use of microjets, intense, localized heat, and using gravitational or centrifugal separation to further separate and concentrated lipids from within the microorganisms).
Regarding claim 7, Clarke teaches the system as previously described comprising a separator (116, 117), but fails to explicitly teach an embodiment wherein the separator comprises at least one of an API oil-water separator and a three-phase decanter centrifuge.
Iglesias, however, teaches a reactor system for creating hydrocarbons and fuel from algae (Abstract) comprising an oil-water separator (Page 31, line 25-Page 32, line 2: teaches the use of an oil/gas/water separator; Page 38, lines 2-16: oil stabilization uses both density and ionic separation). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the separator type described by Iglesias to ensure that all byproducts of the system can be properly separated and either stored or rerouted to be used in another part of the system (Iglesias: Page 31, line 25-Page 32, line 2).
Regarding claim 8, Clarke teaches the system as previously described, further comprising a turbine fluidly coupled to the flash vessel to receive steam from the flash vessel and generate electrical power (Paragraph [0671]: System may include a turbine generator with cooling towers that condense water vapors in the flue gas to generate power).
Regarding claim 9, Clarke teaches the system as previously described, but fails to teach an embodiment comprising more than one heat exchanger in series with the flash vessel.
 Goodall, however, teaches a system for producing biodiesel (Abstract) wherein the heat exchanger is a first heat exchanger and the system further comprises a second heat exchanger fluidly coupled to the flash vessel to receive steam from the flash vessel and preheat the algae slurry within the second heat exchanger prior to being introduced into the first heat exchanger (Paragraph [0067]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the valves and flash vessel configuration described by Goodall to preheat raw materials for the first step of the biodiesel process or flash evaporation (Goodall: Paragraph [0067]).
Regarding claim 13, Clarke teaches the system as previously described, but fails to explicitly describe an embodiment comprising an inline pig conveyable along the heat pipe to clear the heat pipe of fouling and debris. 
Iglesias, however, teaches a reactor system for creating hydrocarbons and fuel from algae (Abstract), comprising an inline pig conveyable along the heat pipe to clear the heat pipe of fouling and debris (Page 26, lines 4-5). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, as pigging helps remove scale and increases heat transfer within the heat pipe (Iglesias: Page 26, lines 4-5).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke, Goodall, Friesth and Iglesias, further in view of Fan (CN106745769A, with all citations directed to the English Machine Translation provided by Espacenet).
Regarding claim 12, Clarke teaches a parabolic mirror situated to reflect and redirect rays emanating from the sun toward a heat pipe to heat the algae slurry (Paragraph [0251]). However, Clarke fails to teach wherein the heat exchanger is specifically a solar heater comprising a heat pipe.
 Iglesias, however, teaches a reactor system for creating hydrocarbons and fuel from algae (Abstract) wherein the heat exchanger is a solar heater comprising a heat pipe that receives the algae slurry (Page 12, Line 1-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke to include the solar heater described by Iglesias to provide the necessary heat to the system without additional electrical components (Iglesias: Page 12, line 1-19).
 Clarke also fails to teach wherein at least a portion of the solar heater is arranged within a greenhouse. 
Fan, however, teaches a system for culturing microalgae (Page 1, lines 22-28) comprising a solar heater arranged within a greenhouse (Page 2, lines 4-12; Page 3, lines 39-46). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clarke and Iglesias to include the greenhouse described by Fan to meet and control the growth conditions of the microalgae (Fan: Page 3, lines 39-46).
As to the arrangement of the heat pipe and the parabolic mirror, Fan discloses wherein a plurality of pipes the extend through the greenhouse in addition to comprising a sun plate that capable of reflecting and redirecting light (Fan: Page 3, lines 26-60).
Therefore, absent unexpected results, it would have been obvious to one having ordinary skill in the art to extend the heat pipe through the greenhouse as well as providing the parabolic mirror within the greenhouse, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796